EXHIBIT 10.19




NMI HOLDINGS, INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(FOR CEO)
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of [•],
____ (the “Grant Date”), is made by and between NMI Holdings, Inc., a Delaware
corporation (the “Company”), and [NAME] (“Participant”).
WHEREAS, the Company has adopted the NMI Holdings, Inc. Amended and Restated
2014 Omnibus Incentive Plan (the “Plan”); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant Participant restricted stock units
with respect to a number of shares of the Company’s Common Stock (the “Shares”)
on the terms and subject to the conditions set forth in this Agreement and the
Plan.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
Grant of Restricted Stock Unit Award.

(a)
Grant. The Company hereby grants to Participant an award of restricted stock
units with respect to [•] Shares (the “RSUs”) on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan.

(b)
Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.

2.
Vesting.

(a)
Except as may otherwise be provided herein, (i) one-third of the RSUs (rounded
down to the nearest whole Share) shall become vested on the first anniversary of
the Grant Date, (ii) one-third of the RSUs (rounded down to the nearest whole
Share) shall become vested on the second anniversary of the Grant Date and (iii)
the remainder of the RSUs shall become vested on the third anniversary of the
Grant Date, in the case of each of clauses (i), (ii) and (iii), subject to
Participant not having incurred a Termination of Employment prior to the
applicable vesting date.

(b)
Except as provided in the immediately following sentence, in the event that
Participant incurs a Termination of Employment, unvested RSUs shall be forfeited
by Participant without consideration therefor. Notwithstanding the foregoing, in
the event that Participant incurs a Termination of Employment (i) as a result of
termination by the Company or its Affiliate without “Cause” (as defined in
Participant’s employment agreement with the Company dated as of December 23,
2015 without regard to the earlier expiration of such agreement (the “Employment
Agreement”)) or for “Good Reason” (as defined in the Employment Agreement),
subject to Participant having served as an employee of the Company or its
Affiliate for at least one year, any unvested RSUs shall immediately vest in
full as of the date of Participant’s Termination of Employment and be settled in
accordance with Section 3 of this Agreement, or (ii) due to Participant’s death
or “Disability” (as defined in the Employment Agreement), any unvested RSUs that
are outstanding immediately prior to such Termination of Employment and that
would have vested on the next vesting date shall vest pro-rata as of the date of
Participant’s Termination of Employment, with the number of RSUs vesting to be
determined by multiplying the number of RSUs that would have vested on the next
vesting date by a fraction, the numerator of which is the number of days between
the prior vesting date (or Grant Date if no vesting date occurred prior to
Participant’s Termination of Employment) and the date of Participant’s
Termination of Employment and the denominator of which is 365.

3.
Settlement. As soon as practicable after any RSUs have vested (and in any event,
no later than fifteen business days immediately following the date of such
vesting), such RSUs shall be settled. Subject to Section 4 (pertaining



1

--------------------------------------------------------------------------------

EXHIBIT 10.19




to the withholding of taxes) and Section 3(d) of the Plan (as applicable), for
each vested RSU settled pursuant to this Section 3, the Company shall issue to
Participant one Share.


4.
Tax Withholding. As a condition to delivery of the Shares in respect of vested
RSUs, Section 15(d) of the Plan requires Participant to make provisions
satisfactory to the Company for payment of, any federal, state or local taxes
and other statutory obligations (including, but not limited to, Participant’s
FICA and SDI obligations) in respect of the transfer of Shares in settlement of
the RSUs. The Company shall have the power and the right to (i) deduct or
withhold from all amounts payable to Participant pursuant to the RSUs or
otherwise, or (ii) require Participant to remit to the Company, an amount
sufficient to satisfy any applicable taxes of any kind or other statutory
obligations (including, but not limited to, Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the RSUs and, if Participant fails to do so,
the Company may otherwise refuse to issue or transfer any Shares otherwise
required to be issued pursuant to this Agreement. The Company may permit or
require any such statutorily required minimum withholding obligation with regard
to Participant to be satisfied by reducing the amount of Shares otherwise
deliverable to Participant hereunder.

5.
No Rights as Stockholder. Until such time as the RSUs have been settled and the
underlying Shares have been delivered to Participant and Participant has become
the holder of record of such Shares, Participant shall have no rights as a
stockholder, including, without limitation, the right to dividends and the right
to vote.

  
6.
Transferability. The RSUs may not, at any time prior to becoming vested, be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company, its Subsidiary or Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

7.
Adjustment. Upon any event described in Section 3(d) of the Plan occurring after
the Grant Date, the adjustment provisions as provided for under Section 3(d) of
the Plan shall apply to the RSUs.

8.
Change in Control. In the event of a Change in Control of the Company occurring
after the Grant Date, all outstanding unvested RSUs shall become fully vested
upon the occurrence of such Change in Control. Any RSUs that vest in connection
with this Section 8 shall be settled in a manner consistent with Section 3 of
this Agreement.

9.
Miscellaneous.

(a)
Waiver and Amendment. The Committee may waive any conditions or rights under, or
amend any terms of, this Agreement and the RSUs granted thereunder; provided
that any such waiver or amendment that would materially impair the rights of any
Participant or any holder or beneficiary of any RSUs granted hereunder shall not
to that extent be effective without the consent of Participant. No waiver of any
right hereunder by any party shall operate as a waiver of any other right, or as
a waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages. No waiver by any party of any
breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.

(b)
Unsecured Obligation. This Award is unfunded, and even as to any RSUs which
vest, Participant shall be considered an unsecured creditor of the Company with
respect to the Company’s obligations, if any, to issue Shares pursuant to this
Agreement. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between Participant and the Company or any other person.

(c)
Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, facsimile, courier service or
personal delivery:

if to the Company:
NMI Holdings, Inc.
2100 Powell Street, 12th Floor
Emeryville, CA 94608
Attention: General Counsel




2

--------------------------------------------------------------------------------

EXHIBIT 10.19




if to Participant: at the address last on the records of the Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile or e-mail.
(d)
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(e)
No Rights to Service. Nothing contained in this Agreement shall be construed as
giving Participant any right to be retained, in any position, as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its Affiliates, which is
hereby expressly reserved, to remove, terminate or discharge Participant at any
time for any reason whatsoever.

(f)
Beneficiary. Participant may file with the Company a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
the Company. The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Participant, the
beneficiary shall be deemed to be his spouse or, if Participant is unmarried at
the time of death, his estate.

(g)
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.

(h)
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
with respect thereto.

(i)
Bound by the Plan. By signing this Agreement, Participant acknowledges that he
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(j)
Section 409A. It is intended that the Awards granted pursuant to this Agreement
and the provisions of this Agreement be exempt from or be designed such that the
taxes and/or penalties under Section 409A of the Code are not imposed, and all
provisions of this Agreement shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A of the Code.

(k)
Governing Law. This Agreement shall be construed and interpreted in accordance
with the internal laws of the State of Delaware without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(l)
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part, of this Agreement.

(m)
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

10.
Compliance with Legal Requirements. The grant of the RSUs and the delivery of
the Shares in settlement thereof, and any other obligations of the Company under
this Agreement shall be subject to all applicable federal and state laws, rules
and regulations and to such approvals by any regulatory or governmental agency
as may be required. Subject to Section 9(k) of this Agreement, the Committee, in
its sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.





3

--------------------------------------------------------------------------------

EXHIBIT 10.19






IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
NMI HOLDINGS, INC.






___________________________________
By:        
Title:    






PARTICIPANT




___________________________________










































[Signature Page to Restricted Stock Unit Award Agreement (CEO)]


4